GENERAL AGREEMENT FOR

CONSULTING SERVICES

This agreement ("Agreement") is made as of this 5th day of August, 2009, by and
between Chyron Corporation, a New York corporation (hereinafter referred to as
"Company"), and Mr. Michael Wheeler (hereinafter referred to as "Consultant")
for the furnishing by Consultant of certain advisory and transactional services
("Services") with respect to various activities of the Company including but not
limited to the introduction and presentation of AXIS products and services to
certain named TV station groups, TV networks, newspaper, radio and online
groups.



1. Fees, Expenses, and Terms of Payment

.





(a) Compensation. Company agrees to pay Consultant for services a success based
fee consisting of (i) 4% cash and (ii) 4% non-qualified stock options ("NQSOs")
calculated on the contract value (excluding taxes, freight or other such
charges) of an AXIS services contract executed between Chyron and certain third
party organizations ("Named Customers") listed in Schedule A to the Agreement.
All NQSOs shall be exercisable for Common Stock and shall be exercisable for a
period of three (3) years from the date of issuance. The exercise price of each
NQSO share shall be equal to the closing NASDAQ market price on the date of
initial invoicing by the Company (the "closing price"). The number of NQSOs to
be paid will be computed as the dollar amount determined by multiplying the
contract value times 4%, and dividing that amount by the closing price, rounded
up to the next nearest whole NQSO share. The Consultant acknowledges that the
issuance of NQSOs or any other form of equity to the Consultant is subject to
the approval of the Company's Board of Directors.



(b) Terms of Payment. Company agrees to make the cash payment in the form of a
check payable to Consultant, to be issued in the first weekly check run of the
month following invoicing to a Named Customer. Company agrees to issue a stock
option certificate for the NQSOs payment to Consultant at the time of payment of
the cash payment, or upon approval of the Board of Directors, whichever is
later.

(c) Expenses. Expenses that are in accordance with the Company's travel expense
policy and that are incurred for Company business will be reimbursed for travel
related assignments, including airfare, hotel accommodations, meals and other
reasonable items.

(d) State and Federal Taxes. As Consultant is an independent contractor and not
a Company employee, Company shall not take any action or provide Consultant with
any benefits or commitments inconsistent with any provision of benefits or
commitments by Consultant. In particular, Company will not withhold social
security taxes from Consultant's payments, make state or federal unemployment
insurance contributions on behalf of Consultant, withhold state or federal
income tax from payments to Consultant, make disability insurance contributions
on behalf of Consultant, or obtain worker's compensation insurance on behalf of
Consultant. Instead, since Consultant is an independent contractor, Consultant
will be solely responsible for such tax obligations to the federal, state and
local tax authorities. Consultant agrees to indemnify

1

--------------------------------------------------------------------------------

 

and hold Company harmless from and on account of any of the foregoing tax
obligations, including but not limited to any penalties, interest, damages or
costs, including reasonable attorney's fees, which Company may incur with
respect to any of the obligations of Consultant set forth in this paragraph.

2. Term.

The term of this Agreement shall commence on the date hereof, and unless
terminated earlier, shall terminate on 30th day of June 2010. Either Company or
Consultant may terminate this Agreement upon thirty (30) days' advance written
notice. Any contract or agreement entered into by the Company with any Named
Customer after the completion of the Term shall not entitle the Consultant to
any compensation. The duties and obligations under Sections 1, 3, 4 and 5,
inclusive, of this Agreement shall survive termination of this Agreement and
continue in effect.

3. Ownership of Ideas, Copyrights and Patents

(a) Property of the Company. All ideas, discoveries, creations, manuscripts and
properties, innovations, improvements, know-how, inventions, designs,
developments, apparatus, techniques, methods, and formulae within the scope of
the Consultant's service hereunder, whether patentable, copyrightable or not,
which the Consultant may conceive, reduce to practice or develop while the
Consultant is actually performing Services hereunder (and not at any other time
during the Term in which Consultant is not actually performing Services)
(collectively, the "Inventions") , alone or in conjunction with another or
others, whether during or out of regular business hours, whether or not on the
Company's premises or with the use of its equipment, and whether at the request
or upon the suggestion of the Company or otherwise, shall be the sole and
exclusive property of the Company, and the Consultant, its affiliates and its
employees shall not publish any of the Inventions without the prior written
consent of the Company.

Without limiting the generality of the foregoing, the Consultant also
acknowledges that all original works of authorship which are made by the
Consultant (solely or jointly with others) within the scope of the Consultant's
Services hereunder, which are protectable by copyright, shall be deemed "works
made for hire" pursuant to the United States Copyright Act (17 U.S.C. Section
101). The Consultant hereby assigns to the Company all of the Consultant's
right, title and interest in and to all of the foregoing. The Consultant further
represents that, to the best of the Consultant's knowledge and belief, none of
the Inventions shall violate or infringe upon any right, patent, copyright,
trademark or right of privacy, or constitute libel or slander against or violate
any other rights of any person, firm or corporation, and that the Consultant
shall use the Consultant's best efforts to prevent any such violation.

(b) Cooperation. At any time during the Consultant's service hereunder or after
the termination of the Consultant's engagement hereunder, the Consultant shall
cooperate fully with the Company and its attorneys and agents in the preparation
and filing of all papers and other documents as may be required to perfect the
Company's rights in and to any Inventions described in this Agreement,
including, but not limited to, joining in any proceeding to obtain letters
patent, copyrights, trademarks or other legal rights with respect to any such
Inventions in the United States and in any and all other countries, provided
that the Company shall bear the

2

--------------------------------------------------------------------------------

 

expense of such proceedings, and that any patent or other legal right so issued
to the Consultant in its name shall be assigned by the Consultant to the Company
without charge by the Consultant.

(c) Licensing and Use of Inventions. With respect to any Inventions, and work of
any similar nature (from any source), whenever created, which the Consultant has
not prepared or originated in the performance of the Consultant's Services
hereunder, but which the Consultant provides to the Company or incorporates in
any Company product or system, the Consultant hereby grants to the Company a
royalty-free, fully paid-up, non-exclusive, perpetual and irrevocable license
throughout the world to use, modify, create derivative works from, disclose,
publish, translate, reproduce, deliver, perform, dispose of, and to authorize
others so to do, all such Inventions. The Consultant shall not include in any
Inventions the Consultant delivers to the Company or uses on its behalf, without
the prior written approval of the Company, any material which is or shall be
patented, copyrighted or trademarked by the Consultant or others unless the
Consultant provides the Company with the written permission of the holder of any
patent, copyright or trademark owner for the Company to use such material in a
manner consistent with then-current Company policy.

4. Consultant Warranties

The Consultant warrants and represents to the Company as follows:

(a) Any works of authorship, copyrightable material or other Inventions
developed under this Agreement shall not infringe any patent, copyright, trade
secret, trademark or other rights of any third party;

(b) The execution and performance of this Agreement shall not constitute a
breach or default under any contract or instrument to which the Consultant is a
party, or by which it is bound, and the Consultant is under no contractual or
other obligation to any third party which would prevent or limit its performance
of Services under this Agreement;

(c) The Consultant is free at the present time to disclose to the Company,
without breach of any obligation to a third party, any and all information,
ideas, suggestions, developments, or know-how that the Consultant shall divulge
in performing the Services under this Agreement;

(d) The Consultant has complied and shall comply with all federal, state, and
local laws regarding business permits and licenses that may be required to carry
out the Services to be performed under this Agreement;

(e) The Consultant, his affiliates and the employees assigned to perform
Services hereunder have and shall continue to have the knowledge, experience and
skill to provide, and shall provide, the Services in a professional and timely
manner; and

(f) The Services shall at all times conform to the highest standards of ethics,
workmanship, and professional business standards.

3

--------------------------------------------------------------------------------

 

5. General

(a) Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Agreement
shall affect, or be used to interpret, change or restrict, the express terms and
provisions of this Agreement.

(b) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the Parties hereto.

(c) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party against whom such waiver or consent is to be enforced. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

(d) Assignment. The Company may assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company's
business or that aspect of the Company's business in which the Consultant is
principally involved without the consent of the Consultant. The Consultant's
rights and obligations under this Agreement may not be assigned without the
prior written consent of the Company and any such attempted assignment by the
Consultant without the prior written consent of the Company shall be void.

(e) Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the Parties hereto and shall
inure to the benefit of their respective successors and permitted assigns.
Nothing in this Agreement shall be construed to create any rights or obligations
except between the Parties hereto other person or entity shall be regarded as a
third-party beneficiary of this Agreement.


(f) Governing Law. This Agreement and the rights and obligations of the Parties
hereunder shall be construed in accordance with and governed by the law of the
State of New York, without giving effect to the conflict of law principles
thereof.

(g) Jurisdiction, Venue and Service of Process. Any legal action or proceeding
with respect to this Agreement shall be brought in the courts of the State of
New York or of the United States of America for the State of New York. By
execution and delivery of this Agreement, each of the Parties hereto accepts for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts. Each of the Parties hereto
irrevocably consents to the service of process of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
certified mail, postage prepaid, to the party at its address set forth below
their respective signatures.

4

--------------------------------------------------------------------------------

 

(h) Waiver of Jury Trial. ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM ARISING
UNDER OR RELATING TO THIS AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE AND EACH
OF THE PARTIES WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.

(i) Severability. The Parties intend this Agreement to be enforced as written.
However, (x) if any portion or provision of this Agreement shall to any extent
be declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law, and (y) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby, the Parties agree that the court making such
determination shall have the power to reduce the duration and/or geographic area
of such provision, and/or to delete specific words and phrases
("blue-penciling"), and in its reduced or blue-penciled form such provision
shall then be enforceable and shall be enforced.

(j) Headings and Captions. The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and shall in no way
modify, or affect the meaning or construction of, any of the terms or provisions
hereof.

(k) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

(l) Independent Contractor. The Company and the Consultant agree that the
relationship of the Consultant to the Company is at all times that of an
independent contractor and not that of an employee, partner or joint-venturer of
or with the Company. The Consultant acknowledges that neither he nor any of his
employees is or shall be entitled to any benefits that may be afforded to
employees of the Company from time to time, including, without limitation, any
insurance, employee benefit plans or Company policies that may be in effect from
time to time.

(m) Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, as well as via
facsimile, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

5

--------------------------------------------------------------------------------

 

(n) Opportunity to Review. The Consultant hereby acknowledges that the
Consultant has had adequate opportunity to review these terms and conditions and
to reflect upon and consider the terms and conditions of this Agreement, and
that the Consultant has had the opportunity to consult with counsel of the
Consultant's own choosing regarding such terms. The Consultant further
acknowledges that the Consultant fully understands the terms of this Agreement
and has voluntarily executed this Agreement.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first above written.



 

COMPANY:

 

CONSULTANT:

CHYRON CORPORATION

 

MICHAEL WHEELER

     

By: /s/ Michael Wellesley-Wesley

 

/s/ Michael Wheeler

     

Name: Michael Wellesley-Wesley

 

Name: Michael Wheeler

Its: President & CEO

         

Address: Chyron Corporation

 

Address: 8 Tory Hole Road

Hub Drive

 

Darien, CT

Melville, NY 11747

 

06920



6